Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Criminal Action No. 17-cr-00358-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JOSHUA OMAR GARCIA,

       Defendant.


               ORDER GRANTING DEFENDANT’S MOTION TO DISMISS


       This matter is before the Court on Defendant Joshua Garcia’s Motion to Dismiss

With Prejudice for Violation of the Sixth Amendment Right to Speedy Trial. (Doc. # 39.)

The Government filed a Response 1 on May 4, 2020 (Doc. # 43), and Mr. Garcia filed a

Reply 2 on June 16, 2020 (Doc. # 48). For the following reasons, the Court grants Mr.

Garcia’s Motion.

                                    I.     BACKGROUND

       On July 3, 2017, Mr. Garcia was allegedly involved in a shoplifting incident at a

Kmart store in Aurora, Colorado. When he exited the store, Mr. Garcia was confronted


1The Court notes that the Government requested a hearing on the instant Motion. (Doc. # 43 at
1.) However, the Court has determined that a hearing would not materially assist in the
determination of the Motion.

2 Defense counsel did not seek additional time to file a Reply. Defense counsel is advised that
late filings may be either stricken or not considered without a proper motion for an extension of
time.
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 2 of 17




by Kmart employees who had been surveilling him while he was inside. During his

interaction with the employees, the Government asserts that Defendant brandished—

and subsequently discharged—a firearm before fleeing the scene. On September 27,

2017, a federal grand jury returned a three-count indictment against Mr. Garcia. The

indictment, which was filed under seal, pertained solely to the events at Kmart on July 3,

2017. (Doc. # 1.)

       After Mr. Garcia departed the Kmart premises on July 3, 2017, he was not

apprehended until July 5, 2017. During the course of his apprehension, Mr. Garcia

allegedly discharged a firearm at law enforcement officers. (Doc. # 43 at 3.) Based on

the events of July 5, 2017, the Adams County District Attorney’s Office filed a complaint

against Mr. Garcia on July 11, 2017. (Id. at 4.)

       The federal indictment remained sealed for almost two years while Mr. Garcia’s

criminal case proceeded in Colorado state court. Mr. Garcia ultimately pled guilty to

some of the state charges, and he was sentenced to 23 years imprisonment on August

16, 2019. (Id. at 5.) On August 20, 2019, the federal indictment was unsealed, and Mr.

Garcia made his initial appearance in federal court after officers arrested him pursuant

to an outstanding warrant and a Motion for Writ of Habeas Corpus Ad Prosequendum

that the Government filed in this Court on August 15, 2019. See (Doc. ## 3–7).

                               II.    LEGAL STANDARD

       The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial.” U.S. Const. amend. VI. “[A]lthough the

right is somewhat amorphous, the remedy is severe: dismissal of the indictment.” United


                                             2
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 3 of 17




States v. Seltzer, 595 F.3d 1170, 1175 (10th Cir. 2010). “[I]t is the prosecution’s burden

(and ultimately the court’s) and not the defendant’s responsibility to assure that cases

are brought to trial in a timely manner.” Id. at 1175–76.

       In Barker v. Wingo, 407 U.S. 514, 530–32 (1972), the Supreme Court

established a four-part balancing test to determine whether a delay in post-indictment

proceedings violates a defendant’s constitutional right to a speedy trial. The four factors

are: “(1) the length of delay; (2) the reason for the delay; (3) the defendant's assertion of

his right; and (4) prejudice to the defendant.” United States v. Medina, 918 F.3d 774,

780 (10th Cir.) (quoting United States v. Yehling, 456 F.3d 1236, 1243 (10th Cir. 2006)),

cert. denied, 139 S. Ct. 2706 (2019). “[N]o single factor is determinative or necessary,

rather all four are considered to determine whether a violation has occurred.” Seltzer,

595 F.3d at 1176. “Barker’s balancing test thus ‘compels courts to approach speedy trial

cases on an ad hoc basis.’” Medina, 918 F.3d at 780 (quoting Barker, 407 U.S. at 530).

                                   III.   DISCUSSION

       Application of the Barker factors to the facts of this case demonstrates that Mr.

Garcia’s right to a speedy trial was violated. The Court will discuss each factor in turn.

A.     LENGTH OF THE DELAY

       The first factor of the Barker test looks to the length of the delay in pursuing the

case against the defendant. This is a double inquiry. First, “[s]imply to trigger a speedy

trial analysis, an accused must allege that the interval between accusation and trial has

crossed the threshold dividing ordinary from ‘presumptively prejudicial’ delay.” Seltzer,

595 F.3d at 1176 (quoting Doggett v. United States, 505 U.S. 647, 651–52 (1992)).


                                             3
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 4 of 17




Second, “[i]f the accused makes this showing, the court must then consider, as one

factor among several, the extent to which the delay stretches beyond the bare minimum

needed to trigger judicial examination of the claim.” Id. (quoting Doggett, 505 U.S. at

652).

        1.     Date Mr. Garcia’s Sixth Amendment Rights Attached

        Because the court must determine whether the delay in this case is

presumptively prejudicial, it follows that the Court must ascertain, as a preliminary

matter, when Mr. Garcia’s Sixth Amendment right to a speedy trial attached. The Tenth

Circuit has explained that the right “attaches when the defendant is arrested or

indicted, whichever comes first.” United States v. Larson, 627 F.3d 1198, 1207 (10th

Cir. 2010) (emphasis added).

        In the instant case, the grand jury returned the indictment on September 27,

2017. (Doc. # 1.) The indictment was sealed until August 20, 2019, which is the same

date Mr. Garcia was arrested. (Doc. # 7.) The Government argues that “[t]he triggering

mechanism for computing delay in a case where the indictment is sealed is the date the

indictment is unsealed.” (Doc. # 43 at 6) (citation omitted). The Court disagrees.

        The Tenth Circuit has not directly addressed when a defendant’s speedy trial

rights attach if an indictment is initially filed under seal. Other circuits are split on the

issue. See United States v. Williams, 683 F. App'x 376, 383 (6th Cir. 2017) (recognizing

circuit split). The Second Circuit has adopted the view for which the Government

advocates, i.e., that a defendant’s Sixth Amendment speedy trial rights are triggered “by




                                                4
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 5 of 17




the unsealing of a sealed indictment . . . .” United States v. Moreno, 789 F.3d 72, 78 (2d

Cir. 2015) (citing United States v. Watson, 599 F.2d 1149, 1156 (2d Cir. 1979)).

       The First Circuit, on the other hand, rejected that view, noting that such a “bright

line rule is inconsistent” with the balancing test that the Supreme Court established in

Barker. United States v. Casas, 356 F.3d 104, 112 (1st Cir. 2004). In Casas, the court

persuasively reasoned:

             It is easy to imagine a situation where, by the time an
       indictment is unsealed, the defendant suffers prejudice—important
       documents may be destroyed or key witnesses may die as a result of a
       delay caused by sealing the indictment. This is true whether the
       government's reasons for sealing the indictment are good or bad, see
       United States v. Thompson, 287 F.3d 1244, 1252–56 (10th Cir. 2002).
       The reasons for sealing may certainly be relevant to the analysis.

                We see no reason why a defendant should not be able to make a
       speedy trial claim when the government has delayed the trial by sealing
       the indictment, regardless of the government's reasons. Instead, we
       adhere to the Barker rule that these facts must be considered under the
       four-part inquiry. Prosecutors bear the primary burden of bringing a case
       to trial; they may not hide behind the sealing of an indictment to avoid
       examination of the delay that they cause.

Id. at 113 (emphasis added).

       Although the Tenth Circuit has not squarely addressed this issue, it has excluded

time from speedy trial calculations if, among other reasons, an indictment has been

sealed before a defendant’s arrest. Specifically, in United States v. Hay, 527 F.2d 990

(10th Cir. 1975), a grand jury returned an indictment on August 18, 1972, which was

filed under seal. There, the defendant was not arrested until May 18, 1973, because: he

traveled to Mali, Africa; the United States did not have an extradition treaty with Mali;

and the State Department had to negotiate an agreement with Mali to have the


                                             5
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 6 of 17




defendant “declared persona non grata,” so that he would be forced to return to the

United States. Id. at 993.

       In determining when the defendant’s speedy trial rights attached, the Tenth

Circuit did not include the time from appellant's indictment to his arrest because he “was

not available for prosecution and because none of the interests protected by the sixth

amendment guarantee were endangered during this time.” Id. In a footnote, the court

explained that the defendant “was subject to neither restraints on his liberty nor public

accusation before his arrest.” Id. at 993 n.4.

       However, courts have recognized that there has been an “evolution in speedy

trial jurisprudence” since the Tenth Circuit’s 1975 decision in Hay. United States v.

Leaver, 358 F. Supp. 2d 255, 268 n.106 (S.D.N.Y. 2004). Specifically, in Doggett v.

United States, 505 U.S. 647, 655 (1992), the Court held that a defendant’s Sixth

Amendment speedy trial rights are “triggered by arrest, indictment, or other official

accusation,” even if the defendant is unaware of the accusation.

       Courts have observed that Hay and Doggett stand for inconsistent propositions.

See, e.g., United States v. Alvarado-Rico, No. 14-cr-00464-PAB, 2020 WL 2128737, at

*2 n.1 (D. Colo. May 5, 2020) (recognizing inconsistency); Leaver, 358 F. Supp. 2d at

268 n.106 (same). Hay, and other pre-Doggett cases reflect an interpretation of the

Sixth Amendment that emphasizes protecting defendants from the “major evils”

implicated by the Speedy Trial Clause, i.e., “anxiety to the accused and public obloquy.”

Leaver, 358 F. Supp. 2d at 268. Doggett, on the other hand, “makes it clear that the

major purpose of the Sixth Amendment is to protect against the impairment of the


                                             6
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 7 of 17




accused’s defense.” Id. (emphasis added); see Doggett, 505 U.S. at 647 (“The

Government errs in arguing that the Speedy Trial Clause does not significantly protect a

defendant's interest in fair adjudication.”).

       The Supreme Court’s prioritization of a defendant’s ability to present a defense

strongly favors the First Circuit’s position regarding the attachment of a defendant’s

Sixth Amendment rights when an indictment has been filed under seal. On this point,

one of the First Circuit’s observations in Casas bears repeating: “It is easy to imagine a

situation where, by the time an indictment is unsealed, the defendant suffers

prejudice—important documents may be destroyed or key witnesses may die as a result

of a delay caused by sealing the indictment.” 356 F.3d at 113. Notably, the Supreme

Court categorized the same kinds of impairments of an accused’s case as “the most

serious” form of prejudice “because the inability of a defendant adequately to prepare

his case skews the fairness of the entire system.” Doggett, 505 U.S. at 654.

       Consequently, because a defendant may be prejudiced in the ways that the

Supreme Court considers to be “the most serious” due to the passage of time when an

indictment is sealed, it follows that the Sixth Amendment speedy trial guarantee

attaches when an indictment is filed, even if it is sealed. Accordingly, Mr. Garcia’s rights

attached when the sealed indictment was filed on September 27, 2017—twenty-three

months before he was arrested. (Doc. # 1.)

       2.     Extent to Which Delay Exceeds Threshold Triggering Judicial Review

       Delays approaching one year generally satisfy the requirement of presumptive

prejudice. Doggett, 505 U.S. at 652 n.1; Jackson v. Ray, 390 F.3d 1254, 1261 (10th Cir.


                                                7
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 8 of 17




2004) (“four and one-third-year delay is clearly sufficient to require consideration of the

remaining Barker factors.”); United States v. Batie, 433 F.3d 1287, 1290 (10th Cir.

2006) (seventeen and one-half months was presumptively prejudicial); United States v.

Margheim, 770 F.3d 1312, 1326 (10th Cir. 2014) (twenty-three months was

presumptively prejudicial). In the instant case, as in Margheim, the twenty-three-month

delay between the date the sealed indictment was filed and the date on which Mr.

Garcia was arrested was presumptively prejudicial.

       Once a defendant establishes presumptive prejudice, courts must examine “the

extent to which the delay stretches beyond the bare minimum needed to trigger judicial

examination of the claim.” Doggett, 505 U.S. at 651–52. The Tenth Circuit has

explained:

       This inquiry is relevant because the length of delay depends on “the
       peculiar circumstances of the case,” Barker, 407 U.S. at 530–31, . . . and
       “the presumption that pretrial delay has prejudiced the accused intensifies
       over time,” Doggett, 505 U.S. at 652 . . . . Thus, less delay is tolerated
       for ordinary street crimes, and more delay for complex conspiracy
       charges. Barker, 407 U.S. at 531 . . . . The government should not
       have needed over seventeen months to prepare a case against [the
       defendant] for armed bank robbery and brandishing a firearm. . . .
       Accordingly, the length of delay weighs in [the defendant’s] favor.

Batie, 433 F.3d at 1290–91 (emphasis added).

       If the Government in Batie should not have needed seventeen months to

prepare a case against a defendant for armed bank robbery and brandishing a firearm,

the Government certainly did not need twenty-three months to prepare a case against

Mr. Garcia for similar charges. Thus, as in Batie, this factor favors Mr. Garcia.




                                             8
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 9 of 17




B.     REASON FOR THE DELAY

       The Government has the burden “to present acceptable reasons for the delay.”

Margheim, 770 F.3d at 1326. In evaluating the second Barker factor, “different weights

should be assigned to different reasons.” Barker, 407 U.S. at 531. For instance,

       A deliberate attempt to delay the trial in order to hamper the defense
       should be weighted heavily against the government. A more neutral
       reason such as negligence or overcrowded courts should be weighted
       less heavily but nevertheless should be considered since the ultimate
       responsibility for such circumstances must rest with the government rather
       than with the defendant. Finally, a valid reason, such as a missing
       witness, should serve to justify appropriate delay.

Id. (footnote omitted).

       Deferring a defendant's federal arraignment to allow another sovereign to

conclude its prosecution may be a permissible reason for delay in some circumstances.

Seltzer, 595 F.3d at 1178. However, waiting for another sovereign to complete its

prosecution does not justify every delay, and “[t]he mere fact that the defendant was

incarcerated on a previous charge for a portion of the delay does not by itself excuse

the delay.” Id. (citations omitted).

       The Tenth Circuit has held that “[t]he government must make a particularized

showing of why the circumstances require the conclusion of the state proceedings

before the federal proceedings can continue.” Id. Delaying a defendant’s appearance in

federal court to allow state proceedings to conclude is “more likely to tip the second

Barker factor in favor of the government where (1) there is ‘overlap in the charges or

proceedings,’ (2) ‘concurrent proceedings would . . . be logistically cumbersome,’ or




                                            9
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 10 of 17




 (3) the charges at issue are complex.” Medina, 918 F.3d at 781 (quoting Seltzer, 595

 F.3d at 1178).

       In the instant case, the Government’s only justification for the delay is that Mr.

 Garcia was involved in state court proceedings after the sealed indictment was filed in

 federal court. See (Doc. # 43 at 8). However, the Government has failed to show that

 the delay was necessary under the circumstances.

       As a preliminary matter, the overlap between the federal and state proceedings

 was minimal. The federal indictment relates only to Mr. Garcia’s alleged involvement in

 a shoplifting incident on July 3, 2017. The state charges, on the other hand, related only

 to an altercation between Mr. Garcia and law enforcement officers on July 5, 2017. The

 facts that the events have in common are: (1) Mr. Garcia’s alleged involvement; and

 (2) Mr. Garcia allegedly possessed or discharged the same firearm on both occasions.

 Otherwise, the two proceedings are both factually and legally distinct.

       Additionally, the logistics required to prosecute both cases simultaneously would

 not have been unduly burdensome. At worst, the firearm at issue would have to be

 transferred from one sovereign to the other, and Mr. Garcia would need to be

 transferred from one facility to another. Documenting the chain of custody transfers

 would cure the former; the latter could be accomplished with coordination between state

 and federal authorities. Neither factor outweighs Mr. Garcia’s Sixth Amendment rights.

 Moreover, Mr. Garcia was being housed a mere 24 miles from the federal courthouse,

 see (Doc. # 48 at 7), such that transporting Mr. Garcia would not have been logistically




                                             10
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 11 of 17




 onerous. Cf. Medina, 918 F.3d at 789 (noting that concurrent proceedings would have

 been a “logistical ordeal” in part because the defendant was housed out-of-state).

        Finally, the charges at issue are not complex. The operative facts involved in the

 instant case 3 are straightforward: Mr. Garcia allegedly shoplifted from a store and

 discharged a firearm that he was prohibited from possessing as he left the premises.

 See Seltzer, 595 F.3d at 1178 (“simplicity of the charges is also relevant . . . because it

 demonstrates the relatively light burden that proceeding with the federal prosecution

 would have imposed upon the government.”). Although the Government frames the

 case as “not simple,” (Doc. # 43 at 11), it is hard to imagine a fact pattern that is less

 complicated. Cf. Medina, 918 F.3d at 789 (charges were complex because they

 involved “multiple and different federal financial crimes that occurred in several states.”).

        To the extent it would have been merely inconvenient for the Government to try

 both cases at once, that inconvenience is outweighed by the simplicity of the instant

 case, and the extent to which the state and federal cases are distinct. See Seltzer, 595

 F.3d at 1179 (“Although there is no evidence that the government intentionally delayed

 the case for the explicit purpose of gaining some advantage, the government still bears

 the burden of bringing a case to trial in a timely fashion, absent sufficient justification.”).

 Therefore, this factor favors Mr. Garcia.




 3 The state court proceedings were not complex either. Although the Tenth Circuit has
 categorized murder cases as “inherently complex,” see Nixon, 919 F.3d at 1272, Mr. Garcia was
 not charged with murder. Rather, he was initially charged with attempted murder and ultimately
 pled guilty to an assault charge. (Doc. # 48 at 9.) Moreover, the charges were based on events
 that were limited in scope and duration such that they were not complicated. Cf. Medina, 918
 F.3d at 789.
                                               11
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 12 of 17




 C.     DEFENDANT’S ASSERTION OF HIS RIGHT

        Courts “assign strong weight to the defendant’s assertion of his constitutional

 speedy-trial right, but [courts] may weigh the frequency and force of his objections to the

 delay.” Margheim, 770 F.3d at 1328 (quotations omitted). “[I]n general, the sooner a

 criminal defendant raises the speedy trial issue, the more weight this factor lends to his

 claim.” Jackson, 390 F.3d at 1263. Additionally, “even when the defendant fails to

 invoke the right to a speedy trial, this factor might vary in importance depending on

 whether the defendant was represented or knew about the federal charge during the

 delay period.” Nixon, 919 F.3d at 1272 (citing Barker, 407 U.S. at 529).

        In the instant case, the attorney who was representing Mr. Garcia during the

 state court proceedings contacted the US Attorney’s Office on May 17, 2019. The US

 Attorney’s Office did not provide any details regarding the substance of the pending

 charges, but it did indicate that “the federal case would begin when the [state court]

 case ended.” (Doc. # 39 at 12.) Mr. Garcia could not gain any additional information

 about the federal charges because the indictment was sealed.

        In United States v. Frias, 893 F.3d 1268, 1273 (10th Cir. 2018), the court

 considered nearly identical circumstances. There, as here, the defendant’s attorney had

 a conversation with an AUSA while state proceedings were ongoing. Id. As a result, the

 defendant had “general knowledge that charges were looming . . . .” Id. However, the

 Government “never actually made [the defendant] aware that charges existed.” Id. The

 court ruled that it was “doubtful that [a defendant] could assert her speedy trial rights on




                                              12
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 13 of 17




 such a slender reed,” and that the third Barker factor “slightly favored” the defendant as

 a consequence. Id.

        As in Frias, Mr. Garcia only had a general impression that he could face federal

 charges, and he could not have gained any additional information because the

 indictment was sealed. Cf. Nixon, 919 F.3d at 1273 (concluding third Barker factor

 weighed against the defendant when the defendant “knew that he was being charged

 and could have obtained the indictment at any time” because the indictment was not

 sealed). Accordingly, as in Frias, this factor slightly favors Mr. Garcia. 4

 D.     PREJUDICE TO THE DEFENDANT

        “The individual claiming the Sixth Amendment violation has the burden of

 showing prejudice.” United States v. Toombs, 574 F.3d 1262, 1275 (10th Cir. 2009).

 Courts “assess prejudice in light of the interests that the speedy trial right was designed

 to protect.” Seltzer, 595 F.3d at 1179. Specifically, courts consider: (1) the prevention of

 oppressive pretrial incarceration; (2) the minimization of anxiety and concern of the

 accused; and (3) minimization of the possibility that the defense will be impaired. Id.

 (citing Toombs, 574 F.3d at 1275).




 4 The Court notes that Mr. Garcia filed several motions for Ends of Justice Continuances in this
 case after he was arraigned. (Doc. ## 17, 20, 30.) The Government asserts that Mr. Garcia’s
 decision to file those motions should be weighed against him with respect to the assertion of his
 right to a speedy trial. (Doc. # 43 at 12.) The Court disagrees. As Mr. Garcia points out in his
 Reply, “[u]nder the government’s approach, a defendant would be forced to choose between
 either a) proceeding with a motion to dismiss due to a violation of speedy trial without requesting
 any continuances thus forgoing necessary investigation/research; or b) waiving the speedy trial
 violation issue by taking time to investigate/research.” (Doc. # 48 at 16.) The Court will not hold
 meritorious requests for extensions of time against a defendant when those requests are
 necessary for defense counsel to adequately prepare for trial and draft pretrial motions.
                                                 13
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 14 of 17




        “Of these interests, the most serious is the ‘hindrance of the defense’ because

 the inability of a defendant to adequately prepare his case skews the fairness of the

 entire system.” Id. at 1179–80 (footnote omitted) (citing Toombs, 574 F.3d at 1275).

 “Because the seriousness of a post-accusation delay worsens when the wait is

 accompanied by pretrial incarceration, oppressive pretrial incarceration is the second

 most important factor.” Id. at 1180 (quoting Jackson, 390 F.3d at 1264).

        In the instant case, Mr. Garcia was prejudiced in at least two ways. First, the

 delay hindered his defense because relevant evidence was lost. During the nearly two

 years that the federal indictment was sealed, the Kmart that was the site of the alleged

 shoplifting incident closed. (Doc. # 39 at 7.) As a result, significant security footage of

 the incident is not available. (Id.)

        Mr. Garcia argues that security footage of his departure from the Kmart premises

 would refute the Kmart employees’ statements that Mr. Garcia pointed a firearm at

 them. (Doc. # 48 at 14.) The Government does not deny that surveillance video no

 longer exists. See (Doc. # 43 at 15–17). Rather, the Government asserts that no

 prejudice exists because facts related to Mr. Garcia’s departure from the Kmart “can be

 presented through the testimony of the [employees] themselves,” and that if Mr. Garcia

 “[has] questions regarding what happened inside/outside Kmart, he is free ask [the

 employees] on cross-examination.” (Id. at 16, 17.)

        The Government’s position is, frankly, absurd. It goes without saying that

 eyewitness memories fade with time, while video evidence does not; this is significant

 because the events outside the Kmart took place years ago. Additionally, video


                                              14
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 15 of 17




 evidence objectively shows events as they occurred, whereas eyewitnesses are subject

 to issues such as faulty perception and bias. 5 Therefore, the impact of the loss of

 objective evidence that potentially resolves a dispute about a material fact cannot be

 understated. As a result, the loss of the surveillance video prejudiced 6 Mr. Garcia’s

 defense, which is “the most serious” interest protected by a defendant’s right to a

 speedy trial. Seltzer, 595 F.3d at 1179; cf. United States v. Hicks, 779 F.3d 1163, 1169

 (10th Cir. 2015) (finding no prejudice existed in part because the defendant did “not

 argue that the delay resulted in the loss of specific evidence or the unavailability of

 certain witnesses.”).

        Second, Mr. Garcia experienced an unnecessarily prolonged period of pretrial

 incarceration. It is undisputed that a “federal detainer prevented [Mr. Garcia] from


 5 In Medina, the court determined that the defendant did not suffer prejudice due to lost
 evidence in part because the same evidence could have been derived from other sources. 918
 F.3d at 791. In that case, the lost evidence was stored on a cell phone. Id. The court suggested
 that the evidence could have been replaced by other electronically stored data. Id. Thus, the lost
 evidence would have established the same factual assertion as the evidence that was lost.
 However, the court’s reasoning with respect to adequate alternative sources of evidence cannot
 logically be extended to apply to eyewitness testimony as a substitute for surveillance video
 footage, especially when a defendant asserts the video footage would directly contradict the
 allegations in the indictment.

 6 In evaluating whether the loss of evidence during a delay amounts to prejudice, courts
 consider: “(1) the defendant’s ability to demonstrate with specificity how the evidence would
 have aided his defense; (2) whether the government’s delay in bringing the defendant to trial
 caused the evidence to be actually lost; and (3) whether the defendant took appropriate steps to
 preserve the evidence.” Medina, 918 F.3d at 781–82. Mr. Garcia demonstrated with specificity
 that the lost evidence would have aided his defense because the evidence would resolve a
 factual dispute about whether he pointed a firearm at Kmart employees. Further, the loss is
 attributable to the Government’s delay because it is likely that the video recordings would have
 been available as evidence if this case had been prosecuted promptly. Finally, “[t]he
 Government acknowledges that [Mr.] Garcia requested any additional footage from the
 Government” after the indictment became unsealed. (Doc. # 43 at 17.) Before the indictment
 was unsealed, however, Mr. Garcia did not have sufficient information about the crimes with he
 was charged to take any steps to preserve evidence.
                                                15
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 16 of 17




 bonding out in his state case.” (Doc. # 43 at 13.) The Government argues that Mr.

 Garcia did not suffer prejudice from the existence of the detainer because he “offers no

 facts stating that he would have bonded out in state court absent the detainer.” (Id. at

 13.) However, Mr. Garcia persuasively counters the Government’s argument in his

 Reply brief.

        Specifically, Mr. Garcia provided compelling evidence that his family was

 gathering funds to post bond when they discovered that “it was no longer possible to

 bond [Mr. Garcia] out” due to the federal detainer. (Doc. # 48-2 at 2.) Thus, “[b]y waiting

 to bring Mr. Garcia into federal court and placing a federal hold on him in the meantime,

 the government assured that Mr. Garcia would be in custody until he was brought into

 federal custody.” (Doc. # 39 at 18.) Notably, the Tenth Circuit has held that “[t]his type of

 prolonged pretrial incarceration is a well-established type of prejudice that a defendant

 may rely upon in making a Sixth Amendment speedy trial claim.” Seltzer, 595 F.3d at

 1180. Accordingly, Mr. Garcia has demonstrated that the delay had an adverse impact

 on “the second most important” interest protected by a defendant’s right to a speedy

 trial. Id. Therefore, the fourth Barker factor weighs heavily in Mr. Garcia’s favor.

        In summary, the Government intentionally delayed the initiation of this case by

 almost two years under circumstances that did not warrant such a delay, given the

 relative simplicity of the charges at issue. During that period, Mr. Garcia remained in

 pretrial confinement, and he lacked sufficient information to assert his right to a speedy

 trial because the federal indictment was sealed. Also, during that period, the Kmart

 where the alleged shoplifting occurred closed and relevant evidence was lost, which


                                              16
Case 1:17-cr-00358-CMA Document 60 Filed 06/25/20 USDC Colorado Page 17 of 17




 substantially hindered Mr. Garcia’s defense. When the harm to Mr. Garcia is balanced

 against the Government’s justification for the delay—i.e., that it would have been

 inconvenient to prosecute a case in federal court when state proceedings were

 ongoing—it is apparent that Mr. Garcia’s Sixth Amendment right to a speedy trial has

 been violated.

                                   IV.    CONCLUSION

        Based on the foregoing, the Court ORDERS as follows:

    •   Mr. Garcia’s Motion to Dismiss With Prejudice for Violation of the Sixth

        Amendment Right to Speedy Trial (Doc. # 39) is GRANTED;

    •   The Indictment (Doc. # 1) is DISMISSED WITH PREJUDICE;

    •   All pending motions are DENIED AS MOOT; and

    •   The motion hearing currently set for July 10, 2020, the final trial preparation

        conference/change of plea hearing currently set for August 4, 2020, and the trial

        currently set for August 17, 2020, are VACATED.




        DATED: June 25, 2020

                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                             17
